[Cite as State v. Beringer, 2016-Ohio-3503.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-15-1253
                                                                        L-15-1254
        Appellee
                                                   Trial Court No. CR0201301618
v.                                                                 CR0201302270

Traci Beringer                                     DECISION AND JUDGMENT

        Appellant                                  Decided: June 17, 2016

                                               *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Maggie E. Koch, Assistant Prosecuting Attorney, for appellee.

        Tim A. Dugan, for appellant.

                                               ******

        SINGER, J.

        {¶ 1} Appellant, Traci Beringer, appeals from a decision of the Lucas County

Court of Common Pleas revoking her community control sanctions and sentencing her to

48 months in prison. For the reasons that follow, we affirm.
       {¶ 2} On May 23, 2013, appellant entered a guilty plea to harassment with a

bodily substance, a violation of R.C. 2921.38(B) and (D) and a felony of the fifth degree.

On June 10, 2013, she was sentenced to five years of community control. On October 1,

2013, she was found in violation of her community control. Her community control

conditions were continued but modified.

       {¶ 3} On September 17, 2013, appellant entered a plea of no contest to one count

of escape, a violation of R.C. 2921.34(A)(1) and (C)(2)(b). The escape charge resulted

from her failing to return to the work release program in which she was participating in as

part of her previous community control sanction. She was sentenced to three years of

community control for the escape charge.

       {¶ 4} On June 4, 2015, she was found in violation of her community control

sanction imposed as a result of her escape charge. Her community control conditions

were continued.

       {¶ 5} On August 20, 2015, appellant appeared before the court for violating her

community control sanctions. Specifically, she failed to refrain from the use of illicit

substances and she failed to submit to urinalysis. She was sentenced to serve 36 months

in prison for harassment with a bodily substance and 12 months in prison for escape. The

sentences were ordered served consecutively. Appellant now appeals, and her appeals

have been consolidated, setting forth the following assignment of error:

              I. The trial court abused its discretion by revoking appellant’s

       community control.



2.
       {¶ 6} The decision whether to revoke probation is within the trial court’s

discretion. State v. Beeler, 4th Dist. Ross No. 14CA3454, 2015-Ohio-668, ¶ 6. State v.

Johnson, 7th Dist. Mahoning No. 09-MA-94, 2010-Ohio-2533, ¶ 10; State v. Ritenour,

5th Dist. Tuscarawas No. 2006AP-010002, 2006-Ohio-4744, ¶ 37. Thus, a reviewing

court will not reverse a trial court’s decision absent an abuse of discretion. Johnson,

supra; State v. Dinger, 7th Dist. Carroll No. 04-CA-814, 2005-Ohio-6942, ¶ 13. “Abuse

of discretion connotes more than an error of law or judgment; it implies that the court’s

attitude is arbitrary, unreasonable, or unconscionable.” Johnson, supra, citing State v.

Maurer, 15 Ohio St.3d 239, 253, 473 N.E.2d 768 (1984). In determining whether there

was a probation violation, the trial court need not find the probation violation established

beyond a reasonable doubt. Johnson, supra, at ¶ 11, citing State v. Wallace, 7th Dist.

Mahoning No. 05-MA-172, 2007-Ohio-3184, ¶ 16.

       {¶ 7} The record shows that appellant was given numerous chances to avoid

incarceration but she failed to comply with the conditions of her community control

sanctions. It is noteworthy that her second felony charge is a direct result of her violating

her first community control sanction. Given her unsuccessful history with community

control, we cannot say that the court abused its discretion in revoking her community

control.

       {¶ 8} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas is affirmed. Costs of this appeal are assessed to appellant pursuant to

App.R. 24.

                                                                Judgment affirmed.

3.
                                                               L-15-1253 and L-15-1254
                                                               State of Ohio v. Beringer




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Stephen A. Yarbrough, J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.